Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are 
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.        Group I, claims 1, 4 and 6-21 drawn to a microparticle comprising  carboxylated, sulfated or phosphated cellulose nanocrystals and pigment nanoparticles, wherein the cellulose nanocrystals and the pigment nanoparticles are agglomerated together thereby forming said microparticle, and wherein the pigment nanoparticles are bound to the surface of the cellulose nanocrystals.  


The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: They are not joined by a special technical feature.

The expression "special technical feature" refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  A technical feature which is common to the groups, but recognized by the prior art cannot be considered to be a special technical feature where the groups lack unity in view of the prior art (i.e. a posteriori) see MPEP 1850. 

The technical feature that is shared by the groups is a microparticle comprising  carboxylated, sulfated or phosphated cellulose nanocrystals and pigment nanoparticles, wherein the cellulose nanocrystals and the pigment nanoparticles are agglomerated together thereby forming said microparticle, and wherein the pigment nanoparticles are bound to the surface of the cellulose nanocrystals.
  
However, this product is known in view of the prior art of Guerilloff et al. WO 2018/100065A1 (6/7/2018)(6/29/2021 IDS) in view of Oda et al. JP 2011/037812 (8/27/2021 IDS) and Carlini et al. US 2010/0037955 (2/18/2010). 
      
Guerilloff et al. (Guerilloff) teaches a cosmetic composition comprising nanocrystalline cellulose. (See Abstract).  The incorporation of the nanocrystalline cellulose imparts a matte, blurring effect to the skin while also having good skin feel.  

Guerilloff does not teach pigment nanoparticles that are bound to the surface of the nanocrystalline cellulose.  These deficiencies are made up with the teachings of Oda et al. and Carlini et al.  

Oda et al. (Oda) teaches cosmetic compositions that comprise a pigment which is surface coated with crystalline cellulose.  Oda teaches that its cosmetic compositions have long lasting effects and good skin feel.  (See [0045]).

Carlini et al. (Carlini) teaches nanoscale pigment particles which can be in a cosmetic composition wherein the composition includes an organic benzimidazolone pigment, and a stabilizer compound to provide nanoscale pigment particles. (See Abstract).  Carlini teaches that these particles are useful as nanoscopic colorants for inks and cosmetics. (See [0002]).  

It would have been prima facie obvious for one of ordinary skill in the art making the Guerloff  cosmetic composition to use the pigment nanoparticles of Carlini since Carlini teaches that such pigment nanoparticles are effective and useful in cosmetics and to bind them to the surface of the nanocrystalline cellulose in light of Oda’s teaching that nanocrystalline cellulose can have pigment particles bound to its surface and this association provides cosmetic compositions with very long lasting effects and good skin feel.   

Because the common technical feature of the groups is taught by the prior art, the groups lack unity of invention a posteriori and the common technical feature does not rise to the level of a special technical feature as required by PCT Rules 13.1 and 13.2. Thus, restriction between the groups is proper.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

            Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616